Citation Nr: 1601062	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-47 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for spina bifida of S1.

2.  Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for a prostate disability, to include inflammation of the prostate and/or benign prostate hypertrophy (BPH).

4.  Entitlement to a disability rating in excess of 10 percent for a left shoulder disability. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to July 1994 with additional service in the Navy Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2015, the Veteran presented sworn testimony during a Travel Board hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

As the Veteran is challenging the disability rating assigned for his left shoulder disability, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

The issues of service connection for a low back disability and a prostate disability, an increased rating for the left shoulder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal to reopen his previously denied claim of entitlement to service connection for spina bifida of S1.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issue of whether new and material evidence has been submitted to reopen a claim for service connection for spina bifida of S1 by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

The Veteran perfected his appeal of the March 2008 rating decision declining to reopen a previously denied claim for service connection for spina bifida of S1.  At his October 2015 Board hearing, the Veteran indicated on the record that he wished to withdraw this appeal.  The transcribed statements constitute a written withdrawal of the substantive appeals filed in relation to the claim.  See generally Tomlin v. Brown, 5 Vet. App. 355 (1993) (hearing testimony before the RO, when reduced to writing, can constitute a notice of disagreement).  His withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3) (2015).  As there remain no allegations of errors of fact or law for appellate consideration on this issue, the Board does not have jurisdiction to review the petition to reopen a claim for service connection for spina bifida of S1.  It is dismissed.


ORDER

The appeal to reopen a previously denied claim of service connection for spina bifida of S1 is dismissed.


REMAND

With regard to the low back claim, the Veteran testified that he receives disability benefits from the Social Security Administration (SSA) for his back.  Although his April 2007 SSA award letter and some medical records have been associated with the claims file, it appears there may be additional outstanding SSA records.  On remand, the AOJ should attempt to obtain any outstanding SSA records.  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim. See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).

There is also some question of the dates of the Veteran's reserve service and whether he suffered an additional low back injury while on active duty for training (ACDUTRA).  On remand, the AOJ should verify all periods of ACDUTRA.

With regard to the prostate claim, the Veteran has not been afforded a VA examination and opinion on this issue.  As there is evidence of current complaints and inservice illness (urinary tract infections), this claim must be remanded for a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the left shoulder claim, the Veteran submitted an April 2015 Disability Benefits Questionnaire (DBQ) from a VA plastic surgeon.  In addition to concerns about the appropriateness of the examiner, the Board notes that the April 2015 DBQ states the Veteran does not experience flare ups relating to his left shoulder.  However, at his October 2015 Board hearing, the Veteran reported nearly daily flare ups of increased pain and decreased functionality, lasting 15 to 20 minutes.  In light of this discrepancy, this claim must also be remanded for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

With regard to the TDIU claim, the Veteran claims that he is unable to work at least in part due to his service-connected left shoulder disability, which has been remanded herein.  The readjudication of the left shoulder claim may affect the TDIU claim.  These issues are inextricably intertwined.  The claim for an increased ratings for the Veteran's left shoulder disability must be readjudicated prior to the adjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify through official sources periods of ACDUTRA and INACDUTRA performed by the Veteran while serving in the Navy Reserves.  The Board is particularly interested in any service around 1995.  All attempts to verify these dates must be documented in the claims file.  If the AOJ is unable to verify the Veteran's periods of ACDUTRA and INACDUTRA, he and his representative must be informed of such.

2.  All appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

After making reasonable efforts, if the AOJ cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for a VA examination to address the nature and etiology of his claimed prostate disability.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner must identify any prostate disorders that the Veteran currently has, to include any that may have resolved during the appeals period.  If the examiner identifies any such disorder(s), s/he should then state whether it is at least as likely as not (a 50 percent probability or greater) that such disorder was caused by his active service.  The examiner should specifically address the service treatment records showing treatment for incontinence and diagnosis of urinary tract infections and r/o prostatitis.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The Veteran should also be scheduled for a VA examination in order to determine the current nature and severity of his left shoulder disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies, to include appropriate range of motion testing, should be completed.  The examiner should specifically address the Veteran's functional limitations during a flare up.  The examiner must also address the question of whether the Veteran's service-connected left shoulder disability precludes him from engaging in substantially gainful employment.  

5.  After completing the above actions, the Veteran's service connection and increased rating claims should be readjudicated.  Thereafter, and following all appropriate notice and development, adjudicate the claim for TDIU.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


